NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



MALLORY McCANN,                               )
                                              )
              Appellant,                      )
                                              )
v.                                            )       Case No. 2D16-812
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed July 27, 2018.

Appeal from the Circuit Court for Collier
County; Lauren L. Brodie, Judge.

Michael Ufferman of Michael Ufferman
Law Firm, P.A., Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.



BLACK, Judge.

              Mallory McCann challenges her fifteen-year sentence for armed robbery.

We affirm the sentence without comment. However, we agree with McCann's

contention that the trial court erred in imposing a $65 assessment pursuant to section
939.185(1)(a), Florida Statues (2015), because the order assessing costs and fees fails

to indicate the applicable county ordinance.1 See Swift v. State, 53 So. 3d 394, 395

(Fla. 2d DCA 2011) (citing Ayoub v. State, 901 So. 2d 311, 315 (Fla. 2d DCA 2005));

Carter v. State, 173 So. 3d 1048, 1051 (Fla. 1st DCA 2015). We affirm the assessment

but remand for the trial court to enter an amended order assessing costs and fees

reflecting the applicable county ordinance. See Swift, 53 So. 3d at 395.

             Affirmed; remanded with directions.



ATKINSON, J., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE, Concur.




             1McCann   preserved this issue by raising it in a motion to correct sentence
pursuant to Florida Rule of Criminal Procedure 3.800(b)(2).


                                          -2-